department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number info release date uil date dear this responds to your letter dated date requesting guidance on the application of the wash sales rule under sec_1091 of the internal_revenue_code to certain day traders you have asked about the relationship between the exemption from the wash sales rule set forth in sec_1091 and the exemption set forth in sec_1_1091-1 of the income_tax regulations sec_1091 applies to a transaction in which a taxpayer sells stock_or_securities at a tax loss but purchases or enters into a contract or option to acquire substantially_identical_stock_or_securities within thirty days before or after the sale sec_1091 generally applies to all taxpayers including individuals corporations banks trust companies life_insurance_companies trusts_and_estates sec_1091 provides however that the wash sales rule does not apply to losses_incurred by a dealer provided the losses were sustained in a transaction incurred in the dealer’s ordinary course of business therefore a taxpayer must satisfy two requirements to be exempted under sec_1091 from the wash sales rule first the taxpayer must be a dealer and second the losses must have been sustained in the dealer’s ordinary course of business sec_1_1091-1 appears to provide an additional exemption from the application of the wash sales rule for taxpayers who are not dealers sec_1_1091-1 provides that the wash sales rule does not apply to a non-corporate taxpayer if the sale_or_other_disposition of stock_or_securities is made in connection with the taxpayer’s trade_or_business or to a corporation that is a dealer_in_securities if the sale_or_other_disposition of stock_or_securities is made in the ordinary course of its business as a dealer sec_1_1091-1 however was promulgated before the enactment of the deficit_reduction_act_of_1984 public law the deficit_reduction_act_of_1984 amended sec_1091 by striking language which had included noncorporate traders as among those exempted from sec_1091 application the consequent effect was to limit the exemption under sec_1091 from the application of the wash sales rule to dealers this change applied to those transactions taking place after date not all regulations are amended to reflect law changes and sec_1_1091-1 does not reflect this subsequent change in statutory language therefore only a dealer engaging in the ordinary course of business is exempt under sec_1091 from the wash sales rule_of sec_1091 a trader is subject_to sec_1091 unless another section of the code precludes the application of the wash sales rule the only exception is that noncorporate traders are not subject_to the wash sales rule for transactions entered into prior to date we hope this information is helpful if we can be of any further assistance please call me at or shannon mccormack at sincerely yours alice m bennett chief branch office of associate chief_counsel financial institutions products
